         Case 16-07211-JMC-7   Doc 42 Filed 10/17/18 EOD 10/17/18 16:00:31   Pg 1 of 1
                               SO ORDERED: October 17, 2018.




                               ______________________________
                               James M. Carr
                               United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT                 SF03505R (rev 08/2014)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

Danny Joe Welch,                                      Case No. 16−07211−JMC−7
           Debtor.

               ORDER ON MOTION TO REOPEN BANKRUPTCY CASE AND
                          ORDER TO COMPLETE FILING

A Motion to Reopen Bankruptcy Case was filed on October 15, 2018, by Debtor Danny
Joe Welch.

IT IS ORDERED that the Motion to Reopen Bankruptcy Case is GRANTED and that this
case is reopened.

IT IS FURTHER ORDERED that any pleading required by the Court or mentioned in the
Motion to Reopen must be filed within 14 days from the date of this order, or this case
may be reclosed without further notice or hearing.
                                             ###
